Citation Nr: 0725722	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-38 846A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for breathing, 
coughing, and spitting up blood, including as a result of 
asbestos and/or benzene exposure.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a bilateral eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2004 June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In April 2007, the veteran 
testified before the undersigned Veterans Law Judge, and a 
transcript is of record.  


FINDINGS OF FACT

1.  The most competent and probative medical evidence has not 
found any ocular pathology, or objective neurological 
problems associated with the veteran's eyes.

2.  The record does not show that the veteran currently 
suffers from a lung disorder, and recent pulmonary function 
testing was normal.

3.  The most competent and probative evidence opined that an 
incident during VA treatment had not resulted in a chronic 
eye disability.  


CONCLUSIONS OF LAW

1.  A chronic eye disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

2.  A chronic lung disability, including as a result of 
asbestos and/or benzene exposure, was not incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

3.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of a bilateral eye disability have not 
been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Letters sent in February 2004, October 2004, and March 2006 
told the veteran of the evidence necessary to substantiate a 
claim of service connection.  The October 2004 particularly 
asked questions concerning the veteran's claim regarding 
asbestos exposure in order to facilitate additional 
evidentiary development, and pointed out that evidence of 
continuity of symptomatology would assist his claim.  The 
letters also told the veteran that relevant evidence included 
statements from persons who knew the veteran on active duty 
and of his claimed disability.  In terms of the 38 U.S.C.A. 
§ 1151 claim, the March 2006 letter advised the veteran of 
the substantive standards and necessary evidence in relation 
thereto.  

Further, the RO issued a March 2006 Dingess letter; 
regardless, any issue concerning a disability rating and 
effective date has been rendered moot given the denials 
below, thus any lack of timely notice in that regard would 
not have prejudiced the veteran.  Also, the October 2004 
letter asked the veteran to provide any evidence in his 
possession that pertained to the claims.  

Additionally, these letters told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make efforts to get records not held by a Federal 
agency like private treatment and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of the timing of notification letters in relation to 
the determination on appeal, the February and October 2004 
letters were issued prior to the rating decision on appeal 
concerning service connection, and the March 2006 letter 
concerning 38 U.S.C.A. § 1151 was issued prior to that rating 
decision on appeal.  See generally Mayfield v. Nicholson, 
20 Vet. App. 537, 541 (2006) (recognizing that a timing-of-
notice error, as determined in Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), can be cured by a readjudication 
following notification, and a SSOC can constitute a 
readjudication).  Finally, all evidence necessary for 
disposition of this claim has been obtained, including 
numerous VA examination reports, and the veteran had not 
submitted or identified any additional evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  Additional VA examination 
concerning a lung disability is not necessary because the 
evidence does not show that the veteran currently suffers 
from distinct respiratory problems.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").  No prejudice results in proceeding with the 
issuance of a final decision in this case.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Analysis 

For the reasons described below, the pending claims are 
denied.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander."  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that 
the time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month can 
develop asbestos-related disorders.  Id.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  VA recognizes 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

The veteran's service medical records contain a May 1980 
treatment note wherein the veteran described that a friend 
had faked he was going to hit the veteran with a stick but it 
slipped, and the veteran was struck in the left eye.  
Objective assessment found a corneal abrasion, and contusion 
upper and lower eyelid.  The veteran wore an eye patch.  Five 
days later pursuant to follow-up evaluation, the veteran 
reported that his left eye felt fine and he had no problems 
with it.  Objective findings were small vessel broken left 
eye, all else appeared well.  A July 1980 Medical 
Surveillance Questionnaire indicated that from February to 
May 1980 the veteran had not been exposed to any chemical or 
physical hazards as a student in Yorktown, Virginia.  A March 
1983 separation examination rendered clinically normal 
ophthalmoscopic, pupil, and ocular motility findings.  It 
also noted that the veteran's lungs were normal.  Distant 
vision was right 20/25, corrected to 20/20, and left 20/20.  
Near vision both eyes was 20/20.  On March 1983 Report of 
Medical History, the veteran had no physical complaints.   

Post-service, in February 2004 the veteran filed the pending 
claims of service connection.  

In September 2004, the veteran underwent several VA 
examinations.  The first was a general medical examination.  
There, the veteran recounted that during military service a 
friend had thrown a mop broom and it had hit him in the right 
eye, and the eye had not been normal since.  He complained of 
a vibrating feeling in the right eye, with twitching and 
light sensitivity.  A review of the veteran's systems found, 
among other things, no chest pain.  A physical assessment 
noted that it appeared the veteran had photophobia; he 
blinked constantly and kept his eyelids closed.  Also, the 
veteran's ocular movements were abnormal.  Chest examination 
found clear to percussion and vocal fremitus, and no rales or 
ronchi.  The diagnosis was photophobia, diplopia with ocular 
motor muscle movement problem, etiologies to be determined by 
consultations with neurology and eye.  

The next September 2004 VA examination contained the 
veteran's report of an injury to the right eye in service, 
and that ever since then the eye had bothered him with 
blurriness and sensitivity to bright lights.  Physical 
examination found uncorrected visual acuity of 20/70 right 
eye, 20/20 left eye.  Corrected visual acuity was 20/25 right 
eye, 20/20 left eye.  Diagnostic testing revealed no 
pathology in either eye, no scarring in the right eye, and 
refractive error.  

In the final September 2004 VA examination, the veteran again 
recounted that he had been struck in the right eye during 
service, and he wore an eye patch during the duration of his 
training.  Since that time, the veteran noted persistent 
problems with that eye, including an inability to produce 
tears, a twitch involving the upper eyelid, a feeling of 
worms inside, blurred vision, and also blurred vision in the 
left eye as well.  A review of the veteran's system was 
negative.  Neurological testing showed full and conjugate 
ocular movement.  The impression was that the veteran had 
persisting eyelid symptoms since an injury during service, 
and thus it was as likely as not that his problem was related 
to the trauma.  The examiner noted, however, there was very 
little in the way of objective neurological deficit related 
to any trauma.  It sounded from the veteran's description 
that he had experienced eyelid myoclonus or fasciculations, 
which commonly occurred in normal individuals as well.  The 
examiner noted that he had been unable to witness this, and 
so had to rely exclusively on the veteran's report.  

The record contains an October 2004 emergency room note where 
the veteran complained of chest pain, and that he could not 
breathe.  The assessor preliminarily noted that the pain was 
not likely to be from serious heart or lung disease.  A 
follow-up VA cardiology note indicated that the veteran had 
presented to the ER with non-radiating pain localized in the 
substernal area and pectoral area of the right chest; he had 
arrived home from work and felt chest pain with shortness of 
breath.  An October 2004 physician assistant's note referred 
to the recent incident of acute onset of shortness of breath, 
and the veteran related his fear that a remote history of 
exposure to Benzene and asbestos while on active duty in 
Guantanamo Bay may have been a contributing factor.  The 
veteran admitted to possible mild anxiety with periodic high 
stress.  At a November 2004 mental consultation, the veteran 
stated that he was concerned his shortness of breath could 
have been related to past asbestos exposure.  The assessor 
diagnosed the veteran as having panic attacks.  

VA records also contain a March 2005 note that contained a 
reference to the veteran's right eye-during a skin lesion 
removal session, a pressure valve on a canister of liquid 
nitrogen released and the veteran complained of irritation 
and blurred vision.  A saline flush had been done in the 
clinic, and the veteran significantly improved.  A follow-up 
exam showed good ocular health. 

Additionally, a March 2005 pulmonary function test had a 
normal spirometry, and normal SaO2 by oximetry.  

In June 2006, the veteran underwent a VA examination.  The 
examiner noted that the veteran's claim file had been 
thoroughly reviewed, and it was noted that in-service the 
veteran had suffered a left eye corneal abrasion.  A 1983 
physical examination had subsequently shown that corrected 
visual acuity of 20/20 in both eyes.  

The examiner also noted in the VA medical records the 
incident related to a March 2005 accident with liquid 
nitrogen, and that follow-up had shown normal ocular heath.  
The examiner stated that there no other eye notes in the 
veteran's claims file.  The veteran reported since the 
canister explosion he had suffered from blurred vision of 
both eyes far and near.  After testing, the examiner found no 
residuals of an eye injury, and no cause could be found for 
the decrease in acuity, both eyes.  The examiner opined, 
based on a review of the claims file, that there was no 
evidence of any ocular injury that could be found caused by 
the incident the patient reported while having skin tags 
removed.  Particularly, when the veteran was examined after 
the incident, he had been found to have no injuries to either 
eye.  The examiner noted that the veteran had an old corneal 
scar in the right eye that could have been caused by some 
other kind of trauma, and regardless, the scar was not in the 
visual axis and thus would not cause a decrease in acuity.  
Rather, there was no ocular pathology or trauma that could 
explain the decreased acuity in both eyes, and both corneas 
appeared healthy and free of any signs of trauma other than 
faint foreign body scar in the right eye.  

The veteran also submitted a June 2006 private record from 
Southwest Eyecare, which noted the veteran's complaint of a 
blurred spot due to the incident at VA with a canister 
exploding.   

At his hearing, the veteran testified that in service a 
friend had thrown a broom at him and hit the left eye.  He 
also stated that in service he had been in the engineering 
department, and that he had worked around benzene.  The 
veteran reported that he had been to VA a couple of times for 
his breathing.  The veteran's representative also clarified 
that the veteran sought service connection for lung problems 
secondary to benzene exposure rather than asbestos exposure.

Upon a review of the preceding, in conjunction with 
applicable law and regulations, there are numerous factors 
that weigh against the veteran's claims.  

It is noted that the Board cannot generate its own medical 
conclusion, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), and thus, VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases and offers a 
rationale for its opinion.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  
In this case, critical elements of service connection have 
not been met.  First, the veteran's service medical records 
were silent concerning any breathing problems, and the 
separation examination was clinically normal.  Also, though 
the veteran's left eye had been injured, any residual related 
thereto had evidently resolved according to treatment notes 
and a normal separation examination.  (Notably, pursuant to 
the pending application for compensation, the veteran 
asserted at numerous VA examinations that in service his 
right eye had been injured, but his service medical records 
point to, instead, an acute left eye injury.)  These records 
are particularly probative as to the fact of in-service 
incurrence because they were produced contemporaneously with 
circumstances of medical treatment during active duty.  

Second, the competent and probative medical evidence of 
record does not show that the veteran currently suffers from 
any eye disease pathology.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (recognizing that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation such that a claimant must first have a 
disability to be considered for service connection).  Though 
the first September 2004 VA examination found photophobia and 
diplopia, subsequent diagnostic testing found no problems, 
and the neurological assessment found no objective deficit 
related to any trauma.  Further, the June 2006 VA examiner 
also found no ocular pathology, and this assessment is 
particularly probative because the examiner had the benefit 
of reviewing the entire claims file, including all previous 
VA examination reports.  See Boggs v. West, 11 Vet. App. 334, 
344 (1998) (holding that the Board may adjudge a more recent 
medical opinion to have greater probative value, particularly 
where the subsequent examiner had additional evidence 
available in rendering the opinion); see Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (recognizing that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Similarly, the record does not 
show that the veteran currently suffers from a lung disorder 
outside the context of recently diagnosed panic 
disorder/anxiety disorder, and a recent spirometry test was 
normal.  

Thus, without evidence of a current disability or in-service 
incurrence, the question of a nexus is not relevantly 
addressed without these two preliminary and necessary 
criteria being met.  Further, it is recognized that because 
the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, given the June 2006 VA examiner's finding of no 
ocular pathology or trauma that could have explained the 
decreased acuity in both eyes, particularly in relation to 
the veteran's section 1151 allegation, the record does not 
show any "additional disability" required by section 3.361 
in order to even consider any VA negligence and other 
pertinent questions related carelessness, lack of proper 
skill, or error in judgment, and the veteran has not 
identified any equally probative evidence to the contrary.  
Again, the June 2006 VA examination report is reliable and 
probative to address whether the veteran incurred any 
additional disability caused by VA medical care because the 
examiner rendered a thorough assessment of both the veteran 
and his historical medical records, and provided a rationale 
for the opinion.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (holding that an assessment of the probative 
value of a medical opinion should based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.)  

As the preponderance of the probative evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of an eye injury is denied.

Service connection for breathing, coughing, and spitting up 
blood, including as a result of asbestos and/or benzene 
exposure, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a bilateral eye injury is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


